DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4-8, 10, 11, 12, 17, 18, 22 – 25, 30 – 32, 45 and 46 in the reply filed on May 9, 2022 is acknowledged.
Applicant’s election of the following species:

    PNG
    media_image1.png
    106
    378
    media_image1.png
    Greyscale
, compound 9 found on
page 9 of the originally filed specification, without traverse in the reply filed on May 9, 2022 is acknowledged. Claims 1, 4-8, 10, 11, 12, 17, 18, 22 – 25, 30 – 32, 45 and 46 read on the elected species.  The elected species is a compound of claim 1, wherein

    PNG
    media_image2.png
    249
    570
    media_image2.png
    Greyscale


The elected species was not found; as such, the Examiner expanded the definition of R4  and G3, a substituted alkyl, when preforming a search of the prior art.
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1, line 15 the first rendition of the term “or” in the phrase “Ra, Rb, Rd and Re are each independently H or C1 – C12 alkyl or C1 – C12 alkenyl, needs to be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 32, 46 and 46 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25 and 56, and their dependent claims, are towards a composition comprising the compound of claims 1 and a "therapeutic agent." The generic term "therapeutic agent" is a potentially large groups of compounds; there is no disclosure of this term that would permit the determination of which compounds are within the scope of these compounds. A review of the disclosure identified nucleic acids (such as mRNA or antisense RNA) as potential therapeutic agents (pp. 4, Ins 10-13; pp 12, Ins 8 - 11; pp 18, Ins 22 -- 27; pp. 38, Ins 25 - 27). The disclosure contains insufficient written description to demonstrate applicant was in possession of the genera of "therapeutic agents;" furthermore, the description does not place the public in possession of this generic groups of compounds.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.


The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, "Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (i.e. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure. The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 

I.	Scope of claims (based on elected subject matter)
	
Compound of 

    PNG
    media_image1.png
    106
    378
    media_image1.png
    Greyscale


	In the instant case, the claims are drawn to a composition comprising the compound of claim 1 and a “therapeutic agent.

II.	Scope of disclosure

	Reduction to Practice:

	The compounds reduced to practice support the elected species.

	Reduction to Structural or Chemical Formulas:

	A review of the disclosure identified nucleic acids (such as mRNA or antisense RNA) as potential therapeutic agents.  (pp. 4, Ins 10-13; pp 12, Ins 8 - 11; pp 18, Ins 22 -- 27; pp. 38, Ins 25 - 27).
Correlation between Structure and Function: 
A correlation between Structure and function, for the instantly claimed genus ofcompounds and therapeutic agent, is neither known in the art nor disclosed in the specification. 
Method of making the clams invention:
No method of making any “therapeutic agent” has been disclosed.
III.	Level of ordinary skill and knowledge in the art:
	The relative level of skill possessed by one of ordinary skill in the art of medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess a Ph.D. in a scientific discipline such as organic chemistry, biochemistry, pharmacology biology or the like.
IV.	Analysis of Fulfillment of Written Description Requirement:
	As stated above, the MPEP state that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the instant clams are broad and generic, with respect to all possible compounds by the claims.  The possible structural variations are limitless to an “therapeutic agent.”  Although the claims may recite some functional characteristics, the clams lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples of the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. While having written description of nucleic acids identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-8, 10, 11, 12, 17, 18, 22 – 25, 30 – 32, 45 and 46 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In claim 1, the scope of "prodrug" of compounds of the formula (I) is rendered indefinite since the metes and bounds of these chemical compounds cannot readily be interpreted by the skilled artisan. What are the chemical identities of these unknown
prodrugs? To further complicate the issue, the hydrolyzable moiety of a prodrug may
exist as a myriad of functional groups such as carboxylic acid esters, phosphonate
esters, carbamates, imines, etc. as Applicants point out in the specification. Do the
instant claims cover only a class of these aforementioned groups or substantially more?
There is no guidance as to which chemical species (if any) are actually hydrolyzed in
vivo to give a therapeutic effect that would fall within the scope of a “prodrug”.  The specification is silent to the latter. The Examiner recommends that this indefinite term is
removed from the claim. Thus, the claim and claims which depend from it which do not
rectify the issue are considered indefinite. The examiner will assume all derivatives of
the claimed compounds would serve as a “prodrug” for prior art purposes.
Claim 5, 8 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5, 8,  and 10 recites the Markush structure comprising variable y and z.  There is insufficient antecedent basis for this limitation in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10, 11, 12, 17, 18, 22 – 25, 30 – 32, 45 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (WO 2018/191719) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Lin teaches (see Table 6, pages 103 and 104) compounds VII-6 and VII-12 as presented below:

    PNG
    media_image3.png
    78
    338
    media_image3.png
    Greyscale

	L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C5; G3 = C5 substituted with (=O)
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C9; R5 = C2 substituted with -OH

    PNG
    media_image4.png
    68
    334
    media_image4.png
    Greyscale

 L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C7; G3 = C5 substituted with (=O)
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8; R5 = C3 substituted with -OH
Further, Lin teaches (see Table 7, pages 109 and 110) compounds VIII-8, VIII-9, VIII-10, VIII-11 and VIII-16 as presented below:

    PNG
    media_image5.png
    79
    349
    media_image5.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C7; G3 = C4
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8 substituted with (=O); R5 = C2 substituted with -OH

    PNG
    media_image6.png
    82
    348
    media_image6.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C7; G3 = C4
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C9 substituted with (=O); R5 = C2 substituted with -OH

    PNG
    media_image7.png
    85
    344
    media_image7.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C5; G3 = C3
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8 substituted with (=O); R5 = C2 substituted with -OH

    PNG
    media_image8.png
    75
    361
    media_image8.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C5; G3 = C3
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C9 substituted with (=O); R5 = C3 substituted with -OH

    PNG
    media_image9.png
    84
    364
    media_image9.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C5; G3 = C3
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8 substituted with (=O); R5 = C3 substituted with -OH
	The instant claim 32 is drawn to a composition comprising the compound and a therapeutic agent.  Lin teaches a composition comprising a lipid nanoparticle (comprising said compound) and a therapeutic agent.  (pp. 19, lns 9-12 and pp. 30, lns 25 – 28).
Claim Rejections - 35 USC § 102
Claim(s) 1, 4-8, 10, 11, 12, 17, 18, 22 – 25, 30 – 32, 45 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ansell et al. (WO 2018/200943) .
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ansell teaches (see Table 1, pages 35 and 36) compounds I-6, I-12, I-18 and I-19 as presented below:

    PNG
    media_image10.png
    104
    444
    media_image10.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C5; G3 = C5 substituted with (=O)
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C9; R5 = C2 substituted with -OH

    PNG
    media_image11.png
    94
    446
    media_image11.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C7; G3 = C5 substituted with (=O)
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8; R5 = C3 substituted with -OH

    PNG
    media_image12.png
    89
    430
    media_image12.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C7; G3 = C5 substituted with (=O)
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8; R5 = C2 substituted with -OH

    PNG
    media_image13.png
    89
    437
    media_image13.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C7; G3 = C5 substituted with (=O)
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8; R5 = C4 substituted with -OH

Further, Ansell teaches (see Table 2, pages 42 and 43) compounds II-8, II-9, II-10, II-11 and II-16 as presented below:

    PNG
    media_image14.png
    105
    465
    media_image14.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C7; G3 = C4
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8 substituted with (=O); R5 = C2 substituted with -OH

    PNG
    media_image15.png
    106
    457
    media_image15.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C7; G3 = C4
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C9 substituted with (=O); R5 = C2 substituted with -OH

    PNG
    media_image16.png
    113
    473
    media_image16.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C5; G3 = C3
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8 substituted with (=O); R5 = C2 substituted with -OH

    PNG
    media_image17.png
    106
    469
    media_image17.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C5; G3 = C3
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C9 substituted with (=O); R5 = C3 substituted with -OH

    PNG
    media_image18.png
    111
    471
    media_image18.png
    Greyscale

L1 = -(C=O)OR1; L2 = -(C=O)OR2
	G1 & G2 = C5; G3 = C3
	R1 and R2 = independently branched C6 – C24 alkyl
	R3 is N(R4)R5; R4 = C8 substituted with (=O); R5 = C3 substituted with -OH
	The instant claim 32 is drawn to a composition comprising the compound and a therapeutic agent.  Ansell teaches a composition comprising a lipid nanoparticle (comprising said compound) and a therapeutic agent.  (pp. 18, lns 9-12 and pp. 47, lns 5 – 9).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0009222 (Nguyen et al.); JPS 45-038429 (Matsui et al.)l; WO 2019/027999 (Dong et al.); WO 2017075531 (Ansell et al.) and WO 2015/199952 (Ansell et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622